Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-19-2005

USA v. Robertson
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-1126




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"USA v. Robertson" (2005). 2005 Decisions. Paper 91.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/91


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                      No. 05-1126


                           UNITED STATES OF AMERICA

                                            v.

                                  DON ROBERTSON,

                                                 Appellant


                    On Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                            (D.C. Crim. No. 04-cr-00103-7)
                        District Judge: Honorable Yvette Kane


                      Submitted Under Third Circuit LAR 34.1(a)
                                 December 16, 2005

        Before: SLOVITER, SMITH, and VAN ANTWERPEN, Circuit Judges.

                                Filed: December 19, 2005

                                          ____

                              OPINION OF THE COURT


VAN ANTWERPEN, Circuit Judge.

      Appellant Don Robertson challenges the legality of his sentence in the United States

District Court for the Middle District of Pennsylvania, claiming the District Court abused
its discretion in imposing the statutory mandatory minimum sentences for the two counts to

which Robertson pleaded guilty: possession of a firearm in furtherance of drug trafficking,

in violation of 18 U.S.C. § 924(c)(i), and conspiracy to distribute and possession with intent

to distribute 100 grams of heroin, in violation of 21 U.S.C. § 846. We have jurisdiction

pursuant to 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a)(i) and will affirm.

                                              I.

       Pursuant to a written plea agreement, Robertson appeared before the District Court

on October 4, 2004 and pleaded guilty to the two counts set forth above. At his January 3,

2005 sentencing hearing, the District Court heard Robertson’s objections to the presentencing

report and found in favor of Robertson on all of his objections.1 By order of the same date,

the District Court sentenced him to ten years imprisonment, the lowest sentence possible

under the two mandatory minimum sentences required by the applicable statutes. Because

there was no § 5K1.1 motion by the government and no substantial assistance from

Robertson, the District Court did not sentence him below the required minimum sentences

of five years each for the counts to which Robertson pleaded guilty.

       Robertson’s counsel subsequently appealed, filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), and sought to withdraw as counsel of record, stating that



   1
     Robertson did not then, and does not now, raise an objection under United States v.
Booker, 543 U.S. ___, 125 S. Ct. 738 (2005), presumably because he agreed as part of
his negotiated plea agreement that he would accept a minimum ten year sentence and
further accept the then-mandatory Sentencing Guidelines as applicable and binding. See
discussion infra.

                                              2
any potentially appealable issue was frivolous because the District Court had no discretion

to lower the sentence below ten years. The Government agreed that any appeal was

frivolous. At about the same time, Robertson filed a pro se brief arguing he was entitled to

a sentence reduction for his acceptance of responsibility.

                                              II.

       The standard of review for the District Court’s interpretation and application of the

relevant sentencing provisions, 21 U.S.C. § 841(b)(1)(B)(i) and 18 U.S.C. § 924(c), is

plenary. See, e.g., United States v. Yeaman, 194 F.3d 442, 456 (3d Cir. 1999). Whether or

not any potential issues on appeal are frivolous or not is a legal question to be considered by

this Court in the first instance. See Anders, 386 U.S. at 741-45. When analyzing an Anders

brief, we ask two questions:        “(1) whether counsel adequately fulfilled [Anders’]

requirements; and (2) whether an independent review of the record presents any nonfrivolous

issues.” United States v. Youla, 241 F.3d 296, 300 (3d Cir. 2001). Upon submitting such a

brief, an attorney’s duties are to demonstrate to the court that the attorney has thoroughly

examined the record for appealable issues and determined that any potentially appealable

issues are frivolous. In so doing, attorneys must satisfy the “conscientious examination”

standard set forth in Anders. See id; see also Anders, 386 U.S. at 744.

       Here, Robertson’s counsel correctly determined that Robertson: (1) faced a five year

mandatory sentence for possession of a firearm in furtherance of drug trafficking; (2) faced

a five year mandatory sentence for conspiracy to distribute and possession with intent to



                                              3
distribute 100 grams of heroin; (3) did not provide substantial assistance; (4) was without the

benefit of a § 5K1.1 motion by the government; and (5) did not object to the imposition of

the two mandatory minimum sentences, the minimum sentence to which he agreed in his

negotiated plea agreement. Under these circumstances, Robertson’s counsel correctly

determined that the District Court could not sentence Robertson below the required

mandatory minimum sentences, and properly discharged his duties pursuant to Anders. As

we have stated, the government agrees.

       Upon our own review of the record and the potentially appealable issues therein, we

agree with the conclusions of Robertson’s counsel and the government, but we also conclude

that we must additionally conduct an independent review of the one issue raised by

Robertson in his pro se brief.2 There, Robertson argued that the District Court erred in not

giving him a reduction in sentence for his alleged acceptance of responsibility.

       Our review of the record on this point confirms that Robertson’s acceptance of

responsibility argument is also frivolous. Robertson’s plea came the day of trial, after the

Government had fully prepared for trial; an acceptance of responsibility reduction should

normally be awarded only where a defendant's guilty plea permits the government to avoid

lengthy and unnecessary trial preparation. See U.S.S.G. § 3E1.1, commentary n.6 (2003);

see also United States v. Hernandez, 218 F.3d 272, 280 (3d Cir. 2000) (affirming District



   2
     It appears neither the government nor Robertson’s counsel had opportunity to
address Robertson’s pro se argument because Robertson did not list them on the proof of
service form for purposes of effecting service.

                                              4
Court's denial of downward departure for acceptance of responsibility under § 3E1.1(b)

where defendant pled guilty the day before trial).

       More fundamentally, the record shows that Robertson agreed to accept a minimum

of ten years incarceration, as reflected both in his negotiated plea agreement as well as his

guilty plea colloquy in open court. During that colloquy, Robertson expressly acknowledged

and agreed that, because of the mandatory minimums required by the two statutes to which

he was pleading guilty, the standard provisions in his plea agreement normally allowing the

government to recommend a downward departure for acceptance of responsibility were not,

and could not be, of consequence in his case.3

       Accordingly, the January 3, 2005 sentence of the District Court is affirmed and

counsel’s motion to withdraw is granted. Pursuant to Third Circuit L.A.R. 109.2(b), we

certify that the issues presented in the appeal lack legal merit and thus do not require the

filing of a petition for writ of certiorari with the Supreme Court.




   3
     As discussed, Robertson did not object at the time of sentencing to the imposition of
the mandatory minimum sentences to which he had agreed in his negotiated plea
agreement. Indeed, our review of the sentencing proceedings shows that Robertson,
through counsel, affirmatively requested the ten year sentence he ultimately received.
Thus, even were Robertson’s claim non-frivolous, it would have to survive plain error
review. See Fed. R. Crim. P. 52(b).

                                              5